DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claim 2 is cancelled.  Claims 1, 5 and 6 have been amended, and claims 17 and 18 have been newly added, as requested in the amendment filed on July 29, 2022. Following the amendment, claims 1 and 3-18 are pending in the instant application.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant elected Group I and the species of Fc in Paper filed on December 13, 2021.
Claims 1, 3-6 and 17-18 are under examination in the instant office action.
The amendments to the claims, spelling out peptide 33 and explaining that “G3” is not an abbreviation, have overcome the claim objections set forth in the previous Office action.
The amendment to the specification, filed on July 29, 2022 has overcome the objection to the specification by correcting the browser-executable codes that appeared on page 69. 
Priority
Applicant has pointed out that pg.. 11 of the specification of US Provisional 62/480,717 mentions G3 and Pep33. Therefore, Claims 1, 3-6 and 17-18 have an earliest effective filing date of April 3, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b) (Maintained and New, necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, claims 1, 3-4, 6 and 17-18 are rejected, and Claim 5 stands as rejected, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Response to Arguments regarding the rejection of claim 5: On page 9 of Remarks filed July 29, 2022, Applicant traverses this rejection on the grounds that: “the sequence of G3 is found in the first line of the table beginning on p. 28 … Applicant also submits that the Application as filed notes that Pep33 peptide is disclosed in Bonetto on p. 29, lines 14-17. Bonetto discloses the sequence of Pep33, also referred to as cp33, … in Table 1, p. 579.”
This is not persuasive because the table cited in the instant specification does not identify which sequence is G3, thus there is no clear link.  Further, this sequence lacks a proper Sequence Identifier (SEQ ID NO:) in accordance with 37 CFR 1.821(d), as stated in the previous action.  Therefore, when read in light of the specification the scope of claim 5 is indefinite. 
Bonetto refers to a peptide called “cp33”; thus, a clear link between the peptides of Bonetto and the “Peptide 33” of the claims has not been established, and the scope of the claim is indefinite. 
Furthermore, the attempt to incorporate essential subject matter into this application by reference to Bonetto is ineffective because the root words “incorporate” and/or “reference” have been omitted from the section of the specification that cites this reference.  See 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)). And because incorporation by reference is ineffective the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181 III(B).  
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. See 37 CFR 1.825(a)(4) or 1.825(b)(5).
Without reference to either a proper SEQ ID NO: or a standard protein identifier (i.e. GenBank, Uniprot), an artisan cannot determine if a compound of the same name would then be included or excluded from the claimed subject matter by the presence of this limitation.  For example, a search of “G3” in the NIH protein database yields 4 proteins named “G3”, all having distinct structures (see attached NIH Protein search results). One skilled in the art would not be able to identify the meets and bounds of the claimed structures.
For all of these reasons, the rejection of claim 5 is maintained.

As currently amended, independent claims 1 and 6 are indefinite wherein they recite intended use that does not impose any material/structural limitation.  The claims recite a conjugated targeting ligand “to provide a multivalent targeting surface” and a conjugated immune-activating ligand “to provide a multivalent immune-activating surface.” There is no definition for “multivalent” within the disclosure as filed, so it is unclear what structure is considered to be multivalent and infringe the claims.  Additionally, the multivalent (plural) aspect is unclear because the claims read on one (singular) ligand for each of the two different sides. Lastly, MPEP 2173.05(g) states language that “only states a problem solved or a result obtained” is indefinite.  This rejection affects the scope of all claims that depend from claims 1 or 6.

Claim Rejections - 35 USC § 112(a) (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1, 3-4, 6 and 17-18 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record in the previous Office action. 
Response to Arguments:  On page 9 of Remarks (second to last paragraph), Applicant argues the amendments clarify the issues of written description. 
This is not persuasive.  
Amended claims 1 and 6 continue to encompass whole genera of molecules: janus particle core(s), targeting ligand(s) and immune-activating ligand(s).  The only factor present in the claims is requisite activity (ex. to provide a multivalent targeting surface; or, to provide a multivalent immune-activating surface), yet there is no identification of any particular portion of a structure that must be conserved for said activities. The specification has reduced to practice only one embodiment: a streptavidin-modified gold nanoparticle as the Janus particle core (see Figure 2A); with G3-biotin as the targeting ligand; and, Pep33 as the immune-activating ligand.  Claim 5 is included in the rejection because it fails to remedy the written description issues for the particle core.  Since there is only the one species disclosed within each of the claimed general, then the examiner maintains the position that the specification fails to provide a representative number of species within each genus.  The preponderance of evidence suggests the specification lacks distinguishing identifying characteristics such that possession of “janus particles,” “targeting ligands” and “immune-activating ligands”, as whole genera, has been demonstrated. 
The rejection is maintained. 


Claims 1, 3-4, 6 and 17-18 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for reasons of record in the previous action.  Briefly, while being enabling for the synthetic particle antibody composition G3-AuNP-Pep33 (a streptavidin-modified gold nanoparticle Janus particle core with G3-biotin as the targeting ligand and Pep33 as the immune-activating ligand), does not reasonably provide enablement for any other synthetic particle antibody composition.
	Response to Arguments: On pages 9 (last paragraph) and 10 of Remarks (Id), Applicant traverses the rejection by providing a post-filing article authored by the inventors showing a scrambled G3 peptide (G3*) can also be used as a target ligand and that the G3/G3* and cp33 (a.k.a. Peptide 33) Janus structure is essential to induce killing of MDSCs.  Applicant further submits that Liu et al., Supplementary Figure 8c-8d,  provide data showing an Fc portion of an antibody can also be used as an immune activating ligand.  
	The post-filing article merely demonstrates success of the G3-AuNP-Pep33 (identified as the enabled scope) further comprising G3* (which is not a species that is disclosed in the specification as filed); yet the article does not provide enabling guidance commensurate in scope with the breadth of the “targeting ligand(s)” encompassed by the claims.  Similarly, the post-filing data demonstrate a single specific example of an “immune-activating ligand” Fc (“replacing cp33 with Fc fragments of human IgG1 antibody on the Janus AuNPs” (Liu, last sentence of pg. 879).  This does not provide enabling guidance for the vast breadth of “immune-activating ligand(s)” encompassed by the claims. 
	The Examiner maintains that undue further experimentation would be required in order to use the invention with a reasonable expectation of success, commensurate in scope with what is claimed.
	Thus, the rejection is maintained for reasons of record.

	It should be noted that this rejection would be obviated by specifying the Janus gold particle of the enabled embodiment, and the specific peptides of claim 5 (G3 and cp33/Pep33), or wherein the immune-activating ligands are specific fragments of the Fc portion of human IgG1 antibodies. 

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649